Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the application 16/846,123 filed on 04-10-2020.   Claims 1-18 are pending.

Election/Restrictions
3. 	Restriction to one of the following inventions is required under 35 U.S. C. 121:
        I. Claims 1-6, drawn to a microphone device comprising: a housing having an external device interface with electrical contacts; a microelectromechanical systems (MEMS) transducer disposed in the housing and configured to generate an electrical signal in response to detecting changes in pressure; a sensor disposed in the housing and configured to sense a condition within the housing and generate a reference signal based on the condition; and an integrated circuit disposed in the housing and electrically coupled to the MEMS transducer, an output of the sensor and to contacts of the external interface, the integrated circuit comprising: a filter configured to filter the reference signal; and a difference circuit configured to remove the filtered reference signal from the electrical signal, wherein the microphone assembly outputs a signal based on the electrical signal after removal of the filtered reference signal; classified in H04R 11/04.CPC.
s 7-16, drawn to a method of reducing noise in a microphone device, the microphone device comprising a microelectromechanical systems (MEMS) transducer and an integrated circuit electrically coupled to the MEMS transducer disposed in a partially enclosed housing, the method comprising: generating a reference signal based on a condition within the housing; filtering the reference signal based on a heat-to-sound conversion process using a filter of the integrated circuit to obtain a filtered reference signal; generating an electrical signal based on change in pressure using the MEMS transducer; and removing the filtered reference signal from the electrical signal to generate an output signal; classified in G10K 11/16. CPC.
        III. Claims 17-18, drawn to a method of reducing noise in a microphone device, the microphone device comprising a microelectromechanical systems (MEMS) transducer and an electrical oscillator, the method comprising: generating, by the MEMS transducer, an electrical signal; generating, by the electrical oscillator, an oscillator signal, wherein a frequency of the oscillator signal is an integer multiple of a frame rate of noise generated by an integrated circuit; and combining the oscillator signal with the electrical signal to generate an output signal.; classified in H04R  3/00.CPC.
                    4. Inventions Group I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination in Group I has a microphone device comprising: a housing having an external device interface with electrical contacts; and subcombination in Group II has separate utility such as a method of reducing noise in a microphone device, the microphone device comprising a microelectromechanical systems (MEMS) transducer and an integrated circuit electrically coupled to the MEMS transducer disposed in a partially enclosed housing;  and subcombination in Group III has separate utility such as a method of reducing noise in a microphone device, the microphone device comprising a microelectromechanical systems (MEMS) transducer and an electrical oscillator. See MPEP § 806.05(d).
      The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR  1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
       Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
6. 	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
           
                                                 Conclusion
7.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 



	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 05-20-2021